Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9,12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140337328 A1; SARVABHOTLA; KIRAN et al. (hereinafter Sar) in view of US 20180302682 A1; Saxena; Sanchan Sahai et al. (hereinafter Sax) , US 20110282860 A1; Baarman; David W. et al. (hereinafter Baa), US 20140279068 A1; Systrom; Kevin et al. (hereinafter Systrom) and US 10311288 B1; Dandekar; Pranav et al. (hereinafter Dan). 
Regarding claim 8, Sar teaches A system comprising: receive social network data from at least one social network via the network interface, the social network data comprising at least one post by a user of the at least one social network; (Sar [0040] The various embodiments herein provide a computer-implemented system for retrieving and presenting concept centric information in social media network. The system comprises an input module for receiving an input query from a user for retrieving a plurality of concept centric information, a visualization module for visualizing the determine that the at least one post by the user includes an image; in response to determining that the at least one post by the user includes an image, retrieve, from the social network data, at least one comment posted in response to the at least one post by the user; (Sar [0057] According to an embodiment herein, the input query comprises one or more contents selected from a group consisting of articles, blogs, website links, pictures, videos, posts and comments.)				Sar lacks explicitly talking about a network interface; a computer readable storage medium; at least one hardware processor operatively coupled to the computer readable storage medium and the network interface and configured to:; process text of the at least one comment to determine whether the text contains a reference to a product entity; determine, based on the processing, that the text contains a reference to a product entity; wherein the text of the at least one comment does not identify product entity name and brand of the product; analyze the image; determine that an image of a product of the identified type is present in the image based on the analysis of the image; compare the image of the product of the identified type to a plurality of images of products stored in a products database; determine, based on a result of the comparison, that the image of the product of the identified type corresponds to one of the plurality of images of products stored in the products database; identify the product based on the determination that the image of the product of the identified type corresponds to one of the plurality of images of products stored in the products database; and store the identification of the product in a results database.				However Sax teaches a network interface; (Sax [0203-0204] network interface)
a computer readable storage medium; (Sax [0201-0202] Memory medium) 	at least one hardware processor operatively coupled to the computer readable storage medium and the network interface and configured to: (Sax [0199] FIG. 10 illustrates, in block diagram form, an exemplary computing device 1000 that may be configured to perform one or more of the processes described above. In one or more embodiments, the client devices 106a-n, the server device(s) 102, and merchant device(s) 112 each comprise one or more computing devices in accordance with implementations of computing device 1000. As shown by FIG. 10, the computing device can comprise a processor 1002, a memory 1004, a storage device 1006, an I/O interface 1008, and a communication interface 1010, which may be communicatively coupled by way of communication infrastructure 1012. )						process text of the at least one comment to determine whether the text contains a reference to a product entity; determine, based on the processing, that the text contains a reference to a product entity; wherein the text of the at least one comment does not identify product entity name and brand of the product; identify a type of the product entity referenced by the text; (Sax [0078] identify a type of object and/or brand of the object in conjunction with tagging the location of the object within the digital content item. In one or more embodiments, the networking system 104 additionally analyzes the content of the digital content item to confirm a user-selection and identification of an object therein. [0084] As another example of examining visual characteristics of a product, in one or more embodiments, with or without training images for respective products, the networking system 104 can analyze the user-generated digital content item to identify instances of a brand name and/or logo corresponding to a limited number of products from the product catalog.[0094] In one or more embodiments, the networking system 104 utilizes natural language processing, or analyze the image; determine that an image of a product of the identified type is present in the image based on the analysis of the image; compare the image of the product of the identified type to a plurality of images of products stored in a products database; determine, based on a result of the comparison, that the image of the product of the identified type corresponds to one of the plurality of images of products stored in the products database; identify the product based on the determination that the image of the product of the identified type corresponds to one of the plurality of images of products stored in the products database; ( Sax [0083] Thus, in connection with the user-generated digital content item 308 shown in FIG. 3A, the networking system 104 can compare the visual attributes of different portions of the user-generated digital content item 308 with images known to contain one or more similar products to determine a likelihood that the detected shirt, glasses, and sweatshirt correspond to respective products from the product catalog. In addition, or as an alternative, in one or more embodiments, the networking system 104 identifies and analyzes contextual cues (e.g., patterns,  and store the identification of the product in a results database. (Baa [0075] FIG. 9 illustrates database comparison to an initial set of data. The processing illustrated in FIG. 9 may occur within data & media analysis 308 and/or by analyzing a search space defined to likely contain the identified product entity type … wherein the image has no identifying text associated with the product entity. (Systrom [0032] I can implement object recognition, character recognition, template matching, edge detection, and/or any other machine vision and/or machine learning technique to automatically identify a product or brand represented in the image. In one example, Block S120 analyzes images features, exchangeable image file format (exif) data of the image, location data, social context (e.g., user check-ins), and any other relevant image meta to generate the tag for the image. [0033] In the foregoing implementation, Block S120 can implement an object image detection algorithm to identify a region of the image associated with a product, brand, designer, store, merchant, model, etc. Block S120 can then automatically generate the tag for the image or prompt the first user to enter or confirm the tag. For example, Block S120 can generate a set of potential tags for the image based on the object image detection algorithm, and the method can prompt the first user to select a preferred tag or a proper match for the image from the set of potential tags. Block S120 can also implement supervised or semi-supervised machine learning techniques, such as by augmenting a database of images with automatically-generated tags confirmed by users or images with manually-entered tags in order to improve the object image detection algorithm. For example, Block can add certain tagged image elements of the image to the object image detection algorithm, such as a blouse, skirt, shoes, handbag, sunglasses, etc. worn by a subject in the image. Alternatively, Block can add particular arrangements of various elements in images to the object image detection algorithm, such as arrangement of a bouquet of flowers within a vase or a belt over a pair of pants. Block S120 can therefore implement frequency domain image processing, filtering, wavelet analysis, feature extraction, learning-algorithms such as neural networks, the image processing criterion specifying at least a specific portion of the image to be searched for the product entity, the specific portion specified based on the type of the product entity’s relation to another object in the image, (Systrom [0032] implement object recognition, character recognition, template matching, edge detection, and/or any other machine vision and/or machine learning technique to automatically identify a product or brand represented in the image. In one example, Block S120 analyzes images features, exchangeable image file format data of the image, location data, social context and any other relevant image meta to generate the tag for the image. [0033] In the foregoing implementation, Block S120 can implement an object image detection algorithm to identify a region of the image associated with a product, brand, designer, store, merchant, model, etc. Block S120 can then automatically generate the tag for the image or prompt the first user to enter or confirm the tag. For example, Block S120 can generate a set of potential tags for the image based on the object image detection algorithm, and the method can prompt the first user to select a preferred tag or a proper match for the image from the set of potential tags. Block S120 can also implement supervised or semi-supervised machine learning techniques, such as by augmenting a database of images with automatically-generated tags confirmed by users or images with manually-entered tags in order to improve the object image detection algorithm. For example, Block can add certain tagged image elements of the image to the object image detection algorithm, such as a blouse, skirt, The image processing techniques above such as “character recognition, template matching, edge detection, and/or any other machine vision and/or machine learning technique to automatically identify a product or brand represented in the image, object image detection algorithm, supervised machine learning techniques, frequency domain image processing, filtering, wavelet analysis, feature extraction, learning-algorithms such as neural networks, texture recognition, or any other suitable machine vision or machine learning technique” also by nature contain the ability to specify certain locations/areas of image, adding to the fact that Systrom explicitly describes locating a region of the image. Also Sax already teaches the type of product entity and here Systrom teaches the capabilities of using data (which can include Sax’s product entity type) in process that involves identifying a location within an image.		Therefore, it would have been obvious to one of ordinary skill in the art before the wherein the search space is defined by an image processing criterion associated with the type of the product entity ( Dan [FIG.3] FIG. 3 shows a functional block diagram 300 of a face identifier 301 according to embodiments of the present disclosure. As depicted, the face identifier 301 may include: a feature extractor 302 for extracting features from images; a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors; a filter 305 for selecting a set of candidate features vectors from among a large number of feature vectors (i.e., the filter helps reduce the search space); and a trained decision tree 310 for calculating a probability of match and returning a match if a match condition is met (e.g., if the probability exceeds a threshold value). [col.7-8]  In embodiments, the PCA feature database 330 may be located in the SNS 106 or coupled/connected to the SNS 106 via the network 102. When the PCA feature vector for the query image 204 is generated, the filter 305 may access the PCA feature database 330 and narrow down the search space. (41)    In embodiments, if the query image 204 has one or more index 
Corresponding product claim 15 is rejected similarly as claim 8 above.
Regarding claim 9, the combination of Sar, Sax, Dan, Systrom and Baa teach The system of claim 8, wherein the at least one hardware processor is further configured to: process the text of the at least one comment to determine a sentiment of the text; and associate the determined sentiment of the text with the identification of the product; ( Sar  [0043] a concept name display module for analyzing plurality of concept centric comments for finding the generally used display name for the concept, a live sentiment tracking and analyzing module for displaying the concept centric opinions and calculating the percentage of posts containing positive and negative opinions, a live sentiment display module for presenting the positive and negative sentiment as a single digit comprising a mix of mathematical symbols and colors to distinguish between a positive, a negative and a neutral sentiment, a trend graph module for creating a trend graph based on a live sentiment with respect to time period, a share button for allowing user to share a snapshot of the sentiment card comprising the concept name, current live sentiment and trend graph within the social media networks and wherein the social media networks comprise Twitter.TM., and store the determined sentiment of the text with the identification of the product in the results database. (Baa [0053] This analysis includes the data aggregation and second tier of relevant data 328, which may be used to develop an aggregate score stored in a value/influence database 326. The data aggregation 328 is described with respect to FIG. 14. The value/influence database 326 may include a social value or a sentiment.; [0064]  The match also initiates additional information to be stored for that comparison, such as ISP data, match % or accuracy, client data, reference image and marker linkage, reference text, context and quote data, sentiment data, region and links, view data, use statistics and more. [0075] FIG. 9 illustrates database comparison to an initial set of data. The processing illustrated in FIG. 9 may occur within data & media analysis 308 and/or the comparative database 310. The initial set of data may be web data 902, such as video 904, images 906, and/or text 908. The video data 904 may include an association with a watermark, markers, an embedded URL, or a text algorithm tag 910. The image data 906 may include an association with a watermark, logo, markers, a text algorithm tag, or metadata 912. The text data 908 may include an association with a key copy, URL's or a text algorithm tag 914. The markers 
Corresponding product claim 16 is rejected similarly as claim 9 above.
Regarding claim 12, the combination of Sar, Sax, Dan, Systrom and Baa teach The system of claim 8, the at least one hardware processor further configured to: determine, based on the social network data, demographic data of a user that posted the at least one comment; associate the determined demographic data with the identification of the product; ( Sar [0073] FIG. 4 illustrates a block diagram of a concept centric social media network, according to an embodiment herein. The concept centric social media network 401 comprises a social media crawler 402 for crawling information related to user profile 403 and posts 404 in the multiple sites on the internet. The concept centric social media portal 401 further comprises a backend analytics engine 405 for searching and analyzing concepts /posts/opinions in multiple social media sites on the internet. The backend analytics engine 405 comprises a user analysis module 406 and posts analysis module 407. The user analysis module 406 further comprises a user profile 408 and a user preference 409. The user profile 408 comprises the user related information such as location, brief description (if available), and other meta-information such as but not limited to number of followers, friends, etc. The user profile 408 information is sent to the user analysis module 406 of the backend analytics engine 405. The backend analytics engine 405 comprises a one or more and store the determined demographic data with the identification of the product in the results database.
Corresponding product claim 19 is rejected similarly as claim 12 above.
Regarding claim 13, the combination of Sar, Sax, Dan, Systrom and Baa teach The system of claim 8, wherein the results database includes a plurality of results, each result comprising: the identification of the product; ( Sax [0083] Thus, in connection with the user-generated digital content item 308 shown in FIG. 3A, the networking system 104 can compare the visual attributes of different portions of the user-generated digital content item 308 with images known to contain one or more similar products to determine a likelihood that the detected shirt, glasses, and sweatshirt correspond to respective products from the product catalog. In addition, or as an alternative, in one or more embodiments, the networking system 104 identifies and analyzes contextual cues (e.g., patterns, hashtags, etc.) found within a digital content item and/or post associated with the digital content item. In one or more embodiments, the networking system 104 analyzes user-generated digital content items and associated networking posts using a similar process described in "Systems and Method for Image Classification by Correlating Contextual Cues with Images," as described in Patent Publication No. 2015/0036919, which is incorporated herein by reference in its entirety. [0084]  the networking system 104 can analyze the user-generated digital content item to identify instances of a brand name and/or logo corresponding to a limited number of products from the product catalog. For example, where a shirt includes a display of a logo on the front (and which is visible within the display of the user-generated digital content item), the networking system 104 can boost the confidence score indicating a high likelihood the shirt corresponds to a particular brand associated with the logo. In addition, the networking system 104 can possibly identify a a determined sentiment of the text of the at least one comment; ( Sar  [0043] a concept name display module for analyzing plurality of concept centric comments for finding the generally used display name for the concept, a live sentiment tracking and analyzing module for displaying the concept centric opinions and calculating the percentage of posts containing positive and negative opinions, a live sentiment display module for presenting the positive and negative sentiment as a single digit comprising a mix of mathematical symbols and colors to distinguish between a positive, a negative and a neutral sentiment, a trend graph module for creating a trend graph based on a live sentiment with respect to time period, a share button for allowing user to share a snapshot of the sentiment card comprising the concept name, current live sentiment and trend graph within the social media networks and wherein the social media networks comprise Twitter.TM., Facebook.TM., and pinterest and a follow button for allowing user to follow a concept centric opinion and receive updates on user e-mail periodically at preset time intervals. The updates comprise the live sentiment snapshot at a time of sending the update and the trend graph of the live sentiment. [0055] a new posts/related posts display module 102h for displaying one or more new or recent post related to the user input query and a sentiment analysis engine (not shown in FIG. 1) for presenting a high-quality trending sentiment in real-time. ) ; (Baa [0053] This analysis includes the data aggregation and second tier of relevant data 328, which may be used to develop an aggregate score stored in a value/influence database 326. The data aggregation 328 is described with respect to FIG. 14. The value/influence database 326 and demographic data of a user that posted the at least one comment. ( Sar [0073] FIG. 4 illustrates a block diagram of a concept centric social media network, according to an embodiment herein. The concept centric social media network 401 comprises a social media crawler 402 for crawling information related to user profile 403 and posts 404 in the multiple sites on the internet. The concept centric social media portal 401 further comprises a backend analytics engine 405 for searching and analyzing concepts /posts/opinions in multiple social media sites on the internet. The 
Corresponding product claim 20 is rejected similarly as claim 13 above.
Regarding claim 14, the combination of Sar, Dan, Sax, Systrom and Baa teach The system of claim 8, wherein: determining, based on the processing, that the text contains a reference to a product entity comprises comparing the text of the at least one comment to text corresponding to a plurality of product entity types stored in a database; (Sar [0040]  the user input query, a comments posting module for allowing one or more users to post one or more comments to one or more social media networks directly from a concept centric social media system, a BUZZ words module for analyzing one or more concepts associated with the concept extracted from the user input query, and the BUZZ words module presents the analyzed one or more concepts in a way to show the relative significance of each association, and wherein the significance of the association is mined from the concept centric information and a new posts/related posts display module for displaying one or more new or recent post related to the user input query; [0043]  a concept name display module for analyzing plurality of concept centric comments for finding the generally used display name for the concept, a live sentiment tracking and analyzing module for displaying the concept centric opinions and calculating the percentage of posts containing positive and negative opinions, a live sentiment display module for presenting the positive and negative sentiment as a single digit comprising a mix of mathematical symbols and and identifying a type of the product entity referenced by the text comprises determining based on the comparison that the text of the at least one comment matches the text corresponding to one of the plurality of product entity types stored in the database. ( Sax [0083] Thus, in connection with the user-generated digital content item 308 shown in FIG. 3A, the networking system 104 can compare the visual attributes of different portions of the user-generated digital content item 308 with images known to contain one or more similar products to determine a likelihood that the detected shirt, glasses, and sweatshirt correspond to respective 
Claims 10-11 and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over US 20140337328 A1; SARVABHOTLA; KIRAN et al. (hereinafter Sar) in view of US 20180302682 A1; Saxena; Sanchan Sahai et al. (hereinafter Sax), US 20110282860 A1; Baarman; David W. et al. (hereinafter Baa), US 20140279068 A1; Systrom; Kevin et al. (hereinafter Systrom), US 10311288 B1; Dandekar; Pranav et al. (hereinafter Dan) and US 20090319342 A1; Shilman; Michael et al. (hereinafter Shi).
Regarding claim 10, the combination of Sar, Dan, Sax, Systrom and Baa teach The system of claim 8, wherein analyzing the image based on the identified type of the product entity comprises: receiving from an images database, based on the identified type of the product entity, 									but lack explicitly talking about at least one image processing criterion for analyzing the image; and applying the at least one image processing criterion to the image.													However Shi teaches at least one image processing criterion for analyzing the image; and applying the at least one image processing criterion to the image. (Shi  [0039] The relevance analyzer 335 analyzes 510 relevance of a snippet to a product/topic and determines a relevance score to the snippet indicating how relevant the snippet is for the topic.[0041]  The credibility of a snippet is analyzed based on factors including credibility of the author and the credibility of the source of document.[0045] computation of the credibility score of a snippet can provide feedback for evaluation of the credibility score of the author. For example, an author providing several snippets that achieve low credibility score can be assigned a low author credibility score. The feedback obtained 550 from users or other means can be provided as input to a single step of the process in FIG. 5, for example, the relevance analysis 510 or the sentiment analysis 530  [0048] Given the subset of snippets relevant to a topic, the relevance analyzer 335 analyzes each snippet for computing the contribution of the snippet to the relevance score of the topic using steps 615-630. A relevance analyzer 335 selects 615 a snippet, selects 620 patterns from the topic model and matches 625 the pattern from the topic model with the snippet. For example, in the 
Corresponding product claim 17 is rejected similarly as claim 10 above.
Regarding claim 11, the combination of Sar, Sax, Baa, Systrom, Dan and Shi teach The system of claim 10, wherein the at least one image processing criterion defines at least a region to be searched in the image for a product of the identified type. (Shi  [0039] The relevance analyzer 335 analyzes 510 relevance of a snippet to a product/topic and determines a relevance score to the snippet indicating how relevant the snippet is for the topic.[0041]  The credibility of a snippet is analyzed 
Corresponding product claim 18 is rejected similarly as claim 11 above.

Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (page.10-12): “The Office Action on page 30 alleges, "Systrom (para. 32-33) shows a using machine learning objection detection methods that can identify regions of the image that contains objects, these regions contain only part of the objects in the image, henceforth these regions are relative to other object(s) in the image." Without conceding to the propriety of the rejections, however, applicant is amending independent claims 8 and 15. Support for the amendments can be found at least in paragraph The cited references even if combined with Systrom do not appear to disclose or suggest specifically, "...Applicant also disagrees with the Office Action's allegation that Saxena discloses the claimed, "wherein the text of the at least one comment does not identify product entity name and brand of the product," Examiner’s response:- The Examiner respectfully disagrees with the applicant. It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art. The image processing techniques in Systrom (para. 32,33,68,80 and FIG.4-8) such as “character recognition, template matching, edge detection, and/or any other machine vision and/or machine learning technique to automatically identify a product or brand represented in the image, object image detection algorithm, supervised machine learning techniques, frequency domain image processing, filtering, wavelet analysis, feature extraction, learning-algorithms such as neural networks, texture recognition, or any other suitable machine vision or machine learning technique” also by nature contain the ability to specify certain locations/areas of image, adding to the fact that Systrom explicitly describes locating a region of the image (para. 32,33,68,80 and FIG.4-8). Saxana already teaches the type of product entity and here Systrom teaches the capabilities of using data (which can 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165